UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2013 Date of reporting period:May 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report May 31, 2013 Investment Adviser Gerstein, Fisher & Associates, Inc. 565 Fifth Avenue, 27th Floor New York, New York10017 Phone: 800-473-1155 www.gersteinfisherfunds.com Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLES 9 INVESTMENT HIGHLIGHTS 11 SCHEDULES OF INVESTMENTS 17 STATEMENT OF ASSETS AND LIABILITIES 40 STATEMENT OF OPERATIONS 42 STATEMENTS OF CHANGES IN NET ASSETS 44 FINANCIAL HIGHLIGHTS 48 NOTES TO FINANCIAL STATEMENTS 52 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 63 NOTICE OF PRIVACY POLICY & PRACTICES 67 ADDITIONAL INFORMATION 68 Gerstein Fisher Multi-Factor Growth Equity Fund Dear Fellow Shareholders, The US stock market (as measured by the S&P 500 Index) ended the trailing one-year period ended 05/31/2013 with a strong gain of 27.28%. The market posted steady gains in early 2013, with a backdrop of modest economic growth in the US, low interest rates and abundant liquidity in the system. For the six months ended 05/31/2013, the US stock market (as measured by the S&P 500 Index) rose 16.43%. Developed international markets (as measured by the MSCI EAFE Index) performed slightly less well, ending up 11.39% for the same six-month period. Given the recent volatility of equity markets in general, it is important to recall the role that we envision the Gerstein Fisher Multi-Factor Growth Equity Fund (the “Fund”) playing within an investor’s overall diversified portfolio. The Fund is designed to be an all-cap US growth equity portfolio with additional exposures to targeted, systematic risk factors that include small companies, value, and momentum, while seeking to avoid non-systematic risks such as industry or company overexposures. While we seek to capture a larger share of the equity market’s upside, it needs to be understood that this additional return is fundamentally linked to additional risk and volatility. As specified in fund documentation, the portfolio is as fully invested as possible in domestic equities from the all cap growth universe—as defined by the Russell 3000 Growth Index—with approximately 80% of holdings in large cap companies and the remaining 20% in small cap companies.Total Fund net assets as of 05/31/2013 were approximately $153 million. As of 05/31/2013, the portfolio held 269 equity securities, with no individual holdings constituting more than 5% of the total portfolio.Portfolio industry and sector weightings were held as close to the benchmark as possible after the required risk factor tilts were implemented. This is a direct consequence of controlling for undesired exposures while constraining the portfolio to consist of higher-momentum, more value oriented, and smaller securities within the all cap growth universe. Any industry and sector over- and under-weights are driven by these underlying factor exposures. On a long-term historical basis, small cap stocks have outperformed large cap stocks (as measured by the CRSP Deciles 9-10 Index and the CRSP Deciles 1-2 Index for the period 12/31/1925 through 05/31/2013 and value stocks (as measured by the ratio of book-to-market equity for the period 12/31/1926 through 05/31/2013) have outperformed growth stocks, but this pattern was mixed during the six-months ended 05/31/2013. Using the Russell indexes as proxies, small cap value stocks (Russell 2000 Value Index) underperformed small cap growth stocks (Russell 2000 Growth Index) by 1.9 percentage points, while large cap value stocks (Russell 1000 Value Index) outperformed large cap growth stocks (Russell 1000 Growth Index) by 5.4 percentage points over this time period. Along the market capitalization dimension, small caps (Russell 2000 Index) outperformed large caps (Russell 1000 Index) by 4.3 percentage points in the six months ended 05/31/2013. Since the Fund’s inception on December 31, 2009, we have been pleased that the Fund has tracked our overall expectations. Because our process is based on a scientifically grounded approach, we believe that the Fund should be well positioned to deliver a positive investment experience in the US domestic growth equity space, along with exposure to often-overlooked factors within the growth universe. Our investment approach at Gerstein Fisher is grounded in the efficiency of capital markets, rigorous academic research- and sound economic logic. We believe our 20 year history of managing investments demonstrates that the ideas and principles upon which 3 we have built our firm are sound. We look forward to writing to you again in six months, and we thank you for your continued trust and partnership. Sincerely, Gregg S. Fisher, CFA, CFP® Founder & Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. Small- and medium- and micro capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Securities with “momentum” have recently had above average returns and may be more volatile than a broad cross-section of securities. Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities. The investment in options is not suitable for all investors. Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios. Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs, unlike open-end investment companies. The fund may engage in short sales of securities, which involves the risk that losses may exceed the original amount invested. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Diversification does not assure a profit or protect against a loss in a declining market. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe. The S&P 500 Index measures the performance of 500 of the largest capitalization stocks in the U.S. equity universe.MSCI EAFE Index measures the performance of international non-US developed stocks (as defined by MSCI) that comprise the top 85% of the market cap of the investable universe (as defined by MSCI). CRSP Decile 9-10 Index measures the performance of the smallest 20% of stocks in the U.S. equity universe measured by market capitalization. CRSP Decile 1-2 Index measures the performance of the largest 20% of stocks in the U.S. equity universe measured by market capitalization Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. Russell 2000 Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. Russell 2000 Value Index measures the performance of the small-cap defensive segment of the U.S. equity universe. Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity universe. Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. An investment cannot be made directly in an index. Book-to-Market Equity Ratio is a ratio of a publicly-traded company’s book value to its market value.Book Value is the net asset value calculated as total assets minus intangible assets and liabilities. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Multi-Factor Growth Equity Fund is distributed by Quasar Distributors, LLC. 4 Gerstein Fisher Multi-Factor International Growth Equity Fund Dear Fellow Shareholders, During the trailing one-year period ended 05/31/2013, international developed markets (as measured by the MSCI EAFE Index) rose by 33.66%. Europe remained in recession, while the European Central Bank has taken several steps to ease the euro zone’s continuing sovereign debt woes. The Japanese stock market reacted positively to the country’s new prime minister and a new central bank policy of aggressive monetary easing. For the six months ended 05/31/2013, international developed markets (as measured by the MSCI EAFE Index) returned 11.39%. The US stock market (as measured by the S&P 500 Index) performed better, ending up 16.43% for the same six-month period. Given the recent volatility of equity markets in general, it is important to recall the role that we envision the Gerstein Fisher Multi-Factor International Growth Equity Fund (the “Fund”) playing within an investor’s overall globally diversified portfolio. The Fund is designed to be a large-cap developed-market growth equity portfolio with additional exposures to targeted, systematic risk factors, while seeking to avoid non-systematic risks such as industry or company overexposures. While we seek to capture a larger share of the equity market’s upside, it needs to be understood that this additional return is fundamentally linked to additional risk and volatility. As specified in fund documentation, the portfolio is as fully invested as possible in international developed equities from the large cap growth universe as defined by the MSCI EAFE Growth Index.Total Fund net assets as of 05/31/2013 were approximately $83 million. As of 05/31/2013, the portfolio held approximately 203 equity securities, with no individual holdings constituting more than 5% of the total portfolio.Portfolio industry and sector weightings were held as close to the benchmark as possible after the required risk factor tilts were implemented. This is a direct consequence of controlling for undesired exposures while constraining the portfolio to consist of higher-momentum, more value-oriented, and smaller securities within the large cap growth universe. Any industry and sector over- and under-weights are driven by these underlying factor exposures. In addition to the risk factor tilts, another source of deviation of the portfolio from the MSCI EAFE Growth Index is due to the difference in country weightings. Our portfolio places a soft cap of 10% on any single country’s exposure within the portfolio, with small variations allowed. This country cap redistributes weight from the larger countries in the index, such as Japan and the U.K., to smaller countries such as Norway and Finland. The risk decomposition of the portfolio relative to the MSCI EAFE Growth Index was also in line with the way the fund is managed. Aside from the targeted risk factor exposures and the country caps, the other risk factors were constrained to be neutral relative to the benchmark. The three largest contributors of active risk are due to the differences in country exposures, currency exposures and risk-factor exposures. In total, over 80% of the active risk comes from these common factors and less than 20% is explained by asset selection. Again, this is a result of the quantitative approach used by the fund in creating a well-diversified portfolio that contains intentional exposures to certain risk factors and limits the allocation to any single country. Multi-factor model performance attribution revealed that the greatest source of return deviation relative to the benchmark was from the Fund’s stated risk-factor exposures and the greatest source of active risk was from the Fund’s country-weight exposures. 5 Since the Fund’s inception on January 27, 2012, we have been pleased that the Fund has tracked our overall expectations. Because our process is based on a scientifically grounded approach, we believe that the Fund should be well positioned to deliver a positive investment experience in the international-developed growth equity space, along with exposure to often-overlooked factors within the growth universe. We look forward to writing to you again in six months, and we thank you for your continued trust and partnership. Sincerely, Gregg S. Fisher, CFA, CFP® Founder & Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. Small-, medium- and micro-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Securities with “momentum” have recently had above average returns and may be more volatile than a broad cross-section of securities.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities. The investment in options is not suitable for all investors. The risks of investments in derivatives include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios. Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs, unlike open-end investment companies. Diversification does not assure a profit or protect against a loss in a declining market. The S&P 500 Index measures the performance of 500 of the largest capitalization stocks in the U.S. equity universe.MSCI EAFE Index measures the performance of international non-US developed stocks (as defined by MSCI) that comprise the top 85% of the market cap of the investable universe (as defined by MSCI). The MSCI EAFE Growth Index consists of the growth portion of the MSCI EAFE Index. An investment cannot be made directly in an index. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Multi-Factor International Growth Equity Fund is distributed by Quasar Distributors, LLC. 6 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Dear Fellow Shareholders, The global real estate market (as measured by the Dow Jones Global Select Real Estate Securities Index) ended the trailing one-year period ended 05/31/2013 with a gain of 22.5%. The market posted steady gains in early 2013, with volatility picking up in May. The US economy continued to grow moderately; Europe remained in recession; the Japanese stock market reacted positively and the yen declined sharply in response to aggressive monetary easing in Japan. For the six months ended 05/31/2013, the global real estate market (as measured by the Dow Jones Global Select Real Estate Securities Index) rose 9.4%. Given the recent volatility of real estate securities markets in general, it is important to recall the role that we envision the Gerstein Fisher Multi-Factor Global Real Estate Securities Fund (the “Fund”) playing within an investor’s overall diversified portfolio. The Fund is designed to be a global real estate portfolio with additional exposures to targeted, systematic risk factors that include small companies, value and momentum, while seeking to avoid non-systematic risks such as industry or company overexposures. While we seek to capture a larger share of the real estate market’s upside, it needs to be understood that this additional return is fundamentally linked to additional risk and volatility. As specified in fund documentation, the portfolio is as fully invested as possible in real estate securities from the global real estate investment trust universe–as defined by the Dow Jones Global Select Real Estate Securities Index. As of 5/31/2013, approximately 56% of holdings were in US-based securities and 44% were comprised of international holdings, which include securities in both developed and developing markets. Total fund assets as of 05/31/2013 were approximately $21 million. As of 05/31/2013, the portfolio held securities, with no individual holdings constituting more than 5% of the total portfolio.Portfolio industry and weightings were held as close to the benchmark as possible after the required risk factor tilts were implemented. This is a direct consequence of controlling for undesired exposures while constraining the portfolio to consist of higher-momentum, more value oriented, less levered and smaller securities within the all real estate securities universe. Any industry over- and under-weights are driven by these underlying factor exposures. Since the Fund’s inception on April 30, 2013, we have been pleased that the fund has tracked our overall expectations. Because our process is based on a scientifically grounded approach, we believe that the Gerstein Fisher Multi-Factor Global Real Estate Securities Fund should be well positioned to deliver a positive investment experience in the global real estate investment trust space, along with exposure to often-overlooked factors within the universe. Our investment approach at Gerstein Fisher is grounded in the efficiency of capital markets, rigorous academic research, and sound economic logic. We believe our 20 year history of managing investments demonstrates that the ideas and principles upon which we have built our firm are sound. We look forward to writing to you again in six months, and we thank you for your continued trust and partnership. Sincerely, Gregg S. Fisher, CFA, CFP® Founder & Chief Investment Officer 7 Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. Small-, medium- and micro-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Options on securities may be subject to greater fluctuations in value than an investment in the underlying securities. The investment in options is not suitable for all investors.The fund may engage in short sales of securities, which involves the risk that losses may exceed the original amount invested. The Fund’s concentration in real estate related securities could cause the Fund to lose money due to the performance of real estate related securities even if the markets are experiencing positive results. A REIT’s share price may decline because of adverse developments affecting the real estate industry, including changes in interest rates. The returns from REITs may trail returns from the overall market. Additionally, there is always a risk that a REIT will fail to qualify for favorable tax treatment. Unlike mutual funds, ETFs do not necessarily trade at the net asset values of their underlying securities, which means an ETF could potentially trade above or below the value of the underlying portfolios. Additionally, because ETFs trade like stocks on exchanges, they are subject to trading and commission costs, unlike open-end investment companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Diversification does not assure a profit or protect against a loss in a declining market. The Dow Jones Global Select Real Estate Securities Index is a float-adjusted market capitalization index designed to measure the performance of publicly traded real estate securities in developed and emerging countries. An investment cannot be made directly in an index. Must be preceded or accompanied by a prospectus. The Gerstein Fisher Multi-Factor Global Real Estate Securities Fund is distributed by Quasar Distributors, LLC. 8 Gerstein Fisher Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period (12/1/12–5/31/13) for the Gerstein Fisher Multi-Factor Growth Equity Fund and Gerstein Fisher Multi-Factor International Growth Equity Fund and (4/30/13–5/31/13) for the Gerstein Fisher Multi-Factor Global Real Estate Securities Fund. Actual Expenses The first lines of the following tables provide information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within sixty days of purchase.Individual Retirement Accounts (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration fees and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second lines of the following tables provide information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you 9 Gerstein Fisher Funds Expense Examples (Continued) (Unaudited) determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Gerstein Fisher Multi-Factor Growth Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2012 - December 1, 2012 May 31, 2013 May 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.12%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Gerstein Fisher Multi-Factor International Growth Equity Fund Expenses Paid Beginning Ending During Period Account Value Account Value December 1, 2012 - December 1, 2012 May 31, 2013 May 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.30%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Expenses Paid Beginning Ending During Period Account Value Account Value April 30, 2013 - April 30, 2013 May 31, 2013 May 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.00%, multiplied by the average account value over the period, multiplied by 32/365 (to reflect the 32-day period since inception).The Fund commenced operations on April 30, 2013. 10 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of domestic companies of any size. Equity securities may also include preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on indices.At any one time, the combined value of options may be up to 5% of the Fund’s net assets.The Fund may invest up to 20% of its net assets in the securities of foreign issuers that are publicly traded in the United States or on foreign exchanges.Additionally, the Fund may sell shares of securities short for hedging purposes. Allocation of Portfolio Holdings (% of Investments) Average Annual Total Returns as of May 31, 2013 Gerstein Fisher Russell 3000 Multi-Factor Growth Growth Equity Index One Year 26.12% 23.17% Three Year 17.32% 17.21% Since Inception (12/31/09) 13.94% 14.39% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Continued 11 Gerstein Fisher Multi-Factor Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month-end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 12 Gerstein Fisher Multi-Factor International Growth Equity Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in equity securities.The Fund seeks to invest primarily in common stocks of international companies of any size, including foreign securities and securities of U.S. companies.The Fund may invest in foreign securities which may include securities of companies in emerging markets or less developed countries.Equity securities include common stocks, preferred stocks, exchange-traded funds (“ETFs”) that invest in equities, individual stock options and options on stock indices. Allocation of Portfolio Holdings (% of Investments) Average Annual Total Returns as of May 31, 2013 Gerstein Fisher Multi-Factor International MSCI EAFE Growth Equity Growth Index One Year 31.67% 29.20% Since Inception (1/27/12) 16.10% 14.54% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Continued 13 Gerstein Fisher Multi-Factor International Growth Equity Fund Investment Highlights (Continued) (Unaudited) Performance data current to the most recent month-end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The MSCI EAFE Growth Index consists of the growth portion (growth being a measure of price relative to book/value/cash flow) of the MSCI EAFE Index.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 14 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Investment Highlights (Unaudited) Under normal market conditions, at least 80% of the Fund’s net assets will be invested in income-producing common stocks and other real estate securities, including real estate investment trusts (“REITs”).The Fund may invest in equity securities (such as common, convertible and preferred stock) of real estate-related companies of any market capitalization.Equity securities may also include exchange-traded funds (“ETFs”) that invest in real estate-related equities, individual stock options and options on indices. Allocation of Portfolio Holdings (% of Investments) Total Returns as of May 31, 2013 Gerstein Fisher Multi-Factor Global Real MSCI EAFE Estate Securities Growth Index Since Inception (4/30/13) (7.80)% (7.32)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month-end may be obtained by calling 800-473-1155. The Fund imposes a 1.00% redemption fee of the net amount of the Continued 15 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Investment Highlights (Continued) (Unaudited) redemption on shares held for 60 days or less. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on historical returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Dow Jones Global Select RESI Index represents equity real estate investment trusts (REITs) and real estate operating companies (REOCs) traded globally.One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 16 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 99.40% Accommodation – 0.55% Hyatt Hotels Corp. (a) $ Wyndham Worldwide Corp. Administrative and Support Services – 0.31% AECOM Technology Corp. (a) Barrett Business Services, Inc. Expedia, Inc. Liquidity Services, Inc. (a) Air Transportation – 0.36% Alaska Air Group, Inc. (a) SkyWest, Inc. Spirit Airlines, Inc. (a) Ambulatory Health Care Services – 0.61% Air Methods Corp. DaVita HealthCare Partners, Inc. (a) Amusement, Gambling, and Recreation Industries – 0.69% Six Flags Entertainment Corp. Walt Disney Co. Animal Production and Aquaculture – 0.26% Cal-Maine Foods, Inc. Apparel Manufacturing – 0.85% Carter’s, Inc. (a) PVH Corp. Under Armour, Inc. (a) VF Corp. Beverage and Tobacco Product Manufacturing – 5.33% Altria Group, Inc. Boston Beer Co., Inc. (a) Brown-Forman Corp. Coca-Cola Co. Coca-Cola Enterprises, Inc. Lorillard, Inc. Monster Beverage Corp. (a) PepsiCo, Inc. Philip Morris International, Inc. The accompanying notes are an integral part of these financial statements. 17 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Beverage and Tobacco Product Manufacturing – 5.33% (Continued) Reynolds American, Inc. $ Broadcasting (except Internet) – 1.28% Comcast Corp. DIRECTV (a) Discovery Communications, Inc. (a) Starz (a) Building Material and Garden Equipment and Supplies Dealers – 3.62% Home Depot, Inc. Lumber Liquidators Holdings, Inc. (a) Sherwin-Williams Co. Chemical Manufacturing – 10.97% Abbott Laboratories AbbVie, Inc. Actavis, Inc. (a) Alexion Pharmaceuticals, Inc. (a) CF Industries Holdings, Inc. Church & Dwight Co., Inc. Colgate-Palmolive Co. E.I. du Pont de Nemours & Co. Eastman Chemical Co. Endo Health Solutions, Inc. (a) Gilead Sciences, Inc. (a) Hi-Tech Pharmacal Co., Inc. Innophos Holdings, Inc. Johnson & Johnson LyondellBasell Industries NV (b) Medifast, Inc. (a) Medivation, Inc. (a) Olin Corp. PDL BioPharma, Inc. Perrigo Co. PPG Industries, Inc. Questcor Pharmaceuticals, Inc. Regeneron Pharmaceuticals, Inc. (a) Salix Pharmaceuticals Ltd. (a) Stepan Co. The Mosaic Co. Westlake Chemical Corp. The accompanying notes are an integral part of these financial statements. 18 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Clothing and Clothing Accessories Stores – 1.23% Buckle, Inc. $ DSW, Inc. Ross Stores, Inc. TJX Companies, Inc. Computer and Electronic Product Manufacturing – 12.78% Apple, Inc. Atmel Corp. (a) Atrion Corp. Cirrus Logic, Inc. (a) Dell, Inc. EMC Corp. (a) FEI Co. Fossil, Inc. (a) Geospace Technologies Corp. (a) Harris Corp. Intel Corp. International Business Machines Corp. Loral Space & Communications, Inc. Mettler-Toledo International, Inc. (a) OSI Systems, Inc. (a) QUALCOMM, Inc. Skyworks Solutions, Inc. (a) St. Jude Medical, Inc. Stratasys Ltd. (a)(b) TTM Technologies, Inc. (a) Viacom, Inc. Western Digital Corp. Couriers and Messengers – 0.02% United Parcel Service, Inc. Credit Intermediation and Related Activities – 3.91% American Express Co. Bank of the Ozarks, Inc. Cash America International, Inc. Discover Financial Services Nationstar Mortgage Holdings, Inc. (a) Ocwen Financial Corp. (a) Signature Bank (a) Visa, Inc. Wells Fargo & Co. The accompanying notes are an integral part of these financial statements. 19 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Credit Intermediation and Related Activities – 3.91% (Continued) World Acceptance Corp. (a) $ Data Processing, Hosting and Related Services – 0.49% AOL, Inc. Automatic Data Processing, Inc. DST Systems, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 1.07% AO Smith Corp. Emerson Electric Co. Generac Holdings, Inc. Hubbell, Inc. Nortek, Inc. (a) Spectrum Brands Holdings, Inc. Electronics and Appliance Stores – 0.30% Conn’s, Inc. (a) Fabricated Metal Product Manufacturing – 0.25% Timken Co. Food and Beverage Stores – 0.46% Casey’s General Stores, Inc. Harris Teeter Supermarkets, Inc. Whole Foods Market, Inc. Food Manufacturing – 1.50% B & G Foods, Inc. Bunge Ltd. (b) Darling International, Inc. (a) Hain Celestial Group, Inc. (a) Ingredion, Inc. Kraft Foods Group, Inc. Mondelez International, Inc. Omega Protein Corp. (a) Food Services and Drinking Places – 1.09% McDonald’s Corp. Starbucks Corp. Yum! Brands, Inc. The accompanying notes are an integral part of these financial statements. 20 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Furniture and Related Product Manufacturing – 0.44% Fortune Brands Home & Security, Inc. (a) $ Patrick Industries, Inc. (a) Select Comfort Corp. (a) Gasoline Stations – 0.75% Susser Holdings Corp. (a) General Merchandise Stores – 3.81% Dollar General Corp. (a) Dollar Tree, Inc. (a) Macy’s, Inc. O’Reilly Automotive, Inc. (a) Pricesmart, Inc. Target Corp. Tractor Supply Co. Wal-Mart Stores, Inc. Health and Personal Care Stores – 1.48% CVS Caremark Corporation Express Scripts Holding Co. (a) L Brands, Inc. McKesson Corp. Owens & Minor, Inc. Ulta Salon Cosmetics & Fragrance, Inc. (a) Heavy and Civil Engineering Construction – 0.26% MasTec, Inc. (a) Primoris Services Corp. Insurance Carriers and Related Activities – 4.60% Allied World Assurance Co. Holdings AG (b) Amtrust Financial Services, Inc. Homeowners Choice, Inc. Travelers Companies, Inc. Validus Holdings Ltd. (b) WellPoint, Inc. Leather and Allied Product Manufacturing – 0.02% NIKE, Inc. Machinery Manufacturing – 2.77% 3D Systems Corp. (a) The accompanying notes are an integral part of these financial statements. 21 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Machinery Manufacturing – 2.77% (Continued) Applied Materials, Inc. $ ASML Holding NV – ADR Caterpillar, Inc. Cummins, Inc. Deere & Co. Flowserve Corp. KLA-Tencor Corp. National Oilwell Varco, Inc. Oil States International, Inc. (a) Roper Industries, Inc. Management of Companies and Enterprises – 0.72% EchoStar Corp. (a) Merchant Wholesalers, Durable Goods – 3.07% Anixter International, Inc. (a) Arrow Electronics, Inc. (a) Covidien PLC (b) Delphi Automotive PLC (b) Dorman Products, Inc. Henry Schein, Inc. (a) LKQ Corp. (a) MWI Veterinary Supply, Inc. (a) Tessco Technologies, Inc. WW Grainger, Inc. Merchant Wholesalers, Nondurable Goods – 0.06% Monsanto Co. Procter & Gamble Co. Miscellaneous Manufacturing – 1.50% 3M Co. Becton Dickinson & Co. Cooper Companies, Inc. Edwards Lifesciences Corp. (a) Estee Lauder Companies, Inc. Intuitive Surgical, Inc. (a) NewMarket Corp. WR Grace & Co. (a) Miscellaneous Store Retailers – 0.18% 1-800-Flowers.com, Inc. (a) The accompanying notes are an integral part of these financial statements. 22 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Miscellaneous Store Retailers – 0.18% (Continued) PetSmart, Inc. $ Motion Picture and Sound Recording Industries – 0.29% Cinemark Holdings, Inc. NetFlix, Inc. (a) Motor Vehicle and Parts Dealers – 0.10% Advance Auto Parts, Inc. America’s Car-Mart, Inc. (a) AutoZone, Inc. (a) 74 Nonstore Retailers – 2.02% Amazon.com, Inc. (a) eBay, Inc. (a) GNC Holdings, Inc. Oil and Gas Extraction – 0.32% Cabot Oil & Gas Corp. Concho Resources, Inc. (a) Halcon Resources Corp. (a) Occidental Petroleum Corp. Other Information Services – 2.69% BGC Partners, Inc. Google, Inc. (a) LinkedIn Corp. (a) Paper Manufacturing – 1.82% Clearwater Paper Corp. (a) International Paper Co. Kimberly-Clark Corp. Rock-Tenn Co. Schweitzer-Mauduit International, Inc. Petroleum and Coal Products Manufacturing – 2.50% Chevron Corp. CVR Energy, Inc. Exxon Mobil Corp. HollyFrontier Corp. Western Refining, Inc. The accompanying notes are an integral part of these financial statements. 23 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Plastics and Rubber Products Manufacturing – 0.16% Armstrong World Industries, Inc. (a) $ Jarden Corp. (a) Primary Metal Manufacturing – 0.14% Handy & Harman Ltd. (a) Precision Castparts Corp. Professional, Scientific, and Technical Services – 4.54% Accenture PLC (b) Alliance Data Systems Corp. (a) Amgen, Inc. Biogen Idec, Inc. (a) Booz Allen Hamilton Holding Corp. CACI International, Inc. (a) Cerner Corp. (a) IHS, Inc. (a) Mastercard, Inc. MAXIMUS, Inc. Mistras Group, Inc. (a) priceline.com, Inc. (a) SolarWinds, Inc. (a) Teledyne Technologies, Inc. (a) Towers Watson & Co. WEX, Inc. (a) Publishing Industries (except Internet) – 6.30% Adobe Systems, Inc. (a) Catamaran Corp. (a)(b) Ellie Mae, Inc. (a) ePlus, Inc. Medidata Solutions, Inc. (a) Microsoft Corp. Oracle Corp. TIBCO Software, Inc. (a) Twenty-First Century Fox, Inc. Rail Transportation – 1.56% CSX Corp. Kansas City Southern Union Pacific Corp. The accompanying notes are an integral part of these financial statements. 24 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Rental and Leasing Services – 0.40% Aircastle Ltd. (b) $ Textainer Group Holdings Ltd. (b) Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.42% BlackRock, Inc. NASDAQ OMX Group, Inc. Virtus Investment Partners, Inc. (a) Sporting Goods, Hobby, Musical Instrument, and Book Stores – 0.09% Cabela’s, Inc. (a) Support Activities for Mining – 0.20% Atwood Oceanics, Inc. (a) Rowan Companies PLC (a)(b) Support Activities for Transportation – 0.05% Tidewater, Inc. Telecommunications – 3.00% Equinix, Inc. (a) j2 Global, Inc. Liberty Media Corp. (a) Time Warner Cable, Inc. Verizon Communications, Inc. Virgin Media, Inc. Transportation Equipment Manufacturing – 3.04% Boeing Co. BorgWarner, Inc. (a) Dana Holding Corp. Eaton Corp. (b) HEICO Corp. Honeywell International, Inc. Lockheed Martin Corp. Polaris Industries, Inc. TAL International Group, Inc. TransDigm Group, Inc. Triumph Group, Inc. United Technologies Corp. The accompanying notes are an integral part of these financial statements. 25 Gerstein Fisher Multi-Factor Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Utilities – 0.02% ITC Holdings Corp. $ Water Transportation – 0.15% Royal Caribbean Cruises Ltd. (b) Total Common Stocks (Cost $115,222,566) Principal Amount SHORT TERM INVESTMENTS – 0.36% Money Market Fund – 0.36% Wells Fargo Advantage Government Money Market Fund Total Short-Term Investments (Cost $549,236) Total Investments (Cost $115,771,802) – 99.76% Other Assets in Excess of Liabilities – 0.24% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. Abbreviations: ADR American Depositary Receipt Ltd Limited is a term indicating a company is incorporated and shareholders have limited liability. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. The accompanying notes are an integral part of these financial statements. 26 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 98.40% Australia – 7.92% AGL Energy Ltd. $ ALS Ltd. APA Group BHP Billiton Ltd. Caltex Australia Ltd. Coca-Cola Amatil Ltd. CSL Ltd. Flight Centre Ltd. Fortescue Metals Group Ltd. Incitec Pivot Ltd. Insurance Australia Group Ltd. Newcrest Mining Ltd. Ramsay Health Care Ltd. Rio Tinto Ltd. Santos Ltd. Suncorp Group Ltd. Sydney Airport Treasury Wine Estates Ltd. Wesfarmers Ltd. Woodside Petroleum Ltd. Woolworths Ltd. Austria – 0.42% Andritz AG Erste Group Bank AG Belgium – 4.39% Anheuser-Busch InBev NV Colruyt SA KBC Groep NV UCB SA Cayman Islands – 1.07% Sands China Ltd. Denmark – 4.15% Carlsberg A/S Coloplast A/S Novo Nordisk A/S Tryg A/S The accompanying notes are an integral part of these financial statements. 27 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Finland – 1.86% Kone OYJ $ Neste Oil OYJ Pohjola Bank PLC Wartsila OYJ Abp France – 7.11% Arkema SA AtoS Bureau Veritas SA Credit Agricole SA Danone SA Dassault Systemes SA Essilor International SA Iliad SA Imerys SA Legrand SA L’Oreal SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Remy Cointreau SA Schneider Electric SA Societe BIC SA Societe Television Francaise 1 Technip SA Wendel SA Zodiac Aerospace Germany – 9.49% Adidas AG BASF SE Bayer AG Bayerische Motoren Werke AG – Ordinary Shares Bayerische Motoren Werke AG – Preference Shares Continental AG GEA Group AG Henkel AG & Co. KGaA – Ordinary Shares Henkel AG & Co. KGaA – Preference Shares Hugo Boss AG Porsche Automobil Holding SE SAP AG Suedzucker AG Volkswagen AG – Ordinary Shares Volkswagen AG – Preferred Shares The accompanying notes are an integral part of these financial statements. 28 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Greece – 0.06% Coca Cola Hellenic Bottling Co. SA $ Coca Cola Hellenic Bottling Co. SA – ADR Hong Kong – 5.78% AIA Group Ltd. Cheung Kong Infrastructure Holdings Ltd. First Pacific Company Ltd. Galaxy Entertainment Group Ltd. (a) Hong Kong & China Gas Co. Ltd. Li & Fung Ltd. SJM Holdings Ltd. Ireland – 2.45% James Hardie Industries PLC Kerry Group PLC Ryanair Holdings PLC – ADR Italy – 0.78% Exor SpA Fiat Industrial SpA Luxottica Group SpA Japan – 11.29% Acom Co. Ltd. Ajinomoto Co., Inc. Asahi Kasei Corp. Bridgestone Corp. Calbee, Inc. Daihatsu Motor Co. Ltd. Dainippon Sumitomo Pharma Co. Ltd. Daiwa Securities Group, Inc. Fuji Heavy Industries Ltd. Hakuhodo DY Holdings, Inc. Hino Motors Ltd. IHI Corporation Isuzu Motors Ltd. ITOCHU Corp. Japan Airlines Co. Ltd. Japan Tobacco, Inc. KDDI Corp. Keisei Electric Railway Co. Ltd. Koito Manufacturing Co. Ltd. Lawson, Inc. The accompanying notes are an integral part of these financial statements. 29 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Japan – 11.29% (Continued) Mabuchi Motor Co. Ltd. $ Medipal Holdings Corp. Namco Bandai Holdings, Inc. Nissin Foods Holdings Co. Ltd. Otsuka Holdings Co. Ltd. Seven Bank Ltd. Softbank Corp. Sumitomo Rubber Industries Ltd. Suruga Bank Ltd. TOTO Ltd. Toyo Suisan Kaisha Ltd. Toyota Motor Corp. USS Co. Ltd. Jersey – 0.43% Resolution Ltd. Wolseley PLC Luxembourg – 0.03% Tenaris SA Netherlands – 9.65% Akzo Nobel NV ASML Holding NV DE Master Blenders NV (a) European Aeronautic Defence and Space Co. NV Gemalto NV Heineken Holding NV Heineken NV Koninklijke Ahold NV Koninklijke Boskalis Westminster NV Koninklijke Vopak NV Unilever NV Singapore – 1.81% Fraser & Neave Ltd. Jardine Cycle & Carriage Ltd. Keppel Corp. Ltd. Singapore Telecommunications Ltd. StarHub Ltd. The accompanying notes are an integral part of these financial statements. 30 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Spain – 3.36% Amadeus IT Holding SA $ Distribuidora Internacional de Alimentacion SA Ferrovial SA Grifols SA – Class B Grifols SA – Class A Inditex SA Red Electrica Corporation SA Sweden – 6.14% Assa Abloy AB Atlas Copco AB – Class B Boliden AB Getinge AB Hennes & Mauritz AB Holmen AB Industrivarden AB Lundin Petroleum AB (a) Sandvik AB SKF AB Svenska Cellulosa AB Swedbank AB Volvo AB Switzerland – 10.66% ABB Ltd. Aryzta AG Cie Financiere Richemont SA EMS-Chemie Holding AG Lindt & Spruengli AG – Registered Shares 1 Lindt & Spruengli AG – Participation Certificate 50 Lonza Group AG Nestle SA Partners Group Holding AG Roche Holdings AG Sulzer AG Swatch Group AG Swiss Re AG Syngenta AG United Kingdom – 9.55% 3i Group PLC Andor Technology PLC ARM Holdings PLC The accompanying notes are an integral part of these financial statements. 31 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value United Kingdom – 9.55% (Continued) Associated British Foods PLC $ Babcock International Group PLC BHP Billiton PLC British American Tobacco PLC BT Group PLC Bunzl PLC Croda International PLC Fresnillo PLC GKN PLC GlaxoSmithKline PLC Hargreaves Lansdown PLC Imperial Tobacco Group PLC Intertek Group PLC ITV PLC Lloyds Banking Group PLC (a) London Stock Exchange Group PLC Meggitt PLC Melrose Industries PLC Next PLC Rexam PLC Rio Tinto PLC Rio Tinto PLC – ADR Rolls-Royce Holdings PLC – Ordinary Shares (a) Schroders PLC Tate & Lyle PLC Tesco PLC Weir Group PLC Total Common Stocks (Cost $68,697,737) CORPORATE NOTES – 0.22% United Kingdom – 0.22% Electrabel SA 0.25% 0.250%, 06/29/2015 Total Corporate Notes (Cost $184,417) EXCHANGE TRADED FUNDS – 0.91% iShares MSCI EAFE ETF Total Exchange Traded Funds (Cost $750,092) The accompanying notes are an integral part of these financial statements. 32 Gerstein Fisher Multi-Factor International Growth Equity Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Principal Amount Value SHORT TERM INVESTMENTS – 0.48% Money Market Fund – 0.48% Wells Fargo Advantage Government Money Market Fund $ Total Short-Term Investments (Cost $400,288) Total Investments (Cost $70,032,534) – 100.01% Liabilities in Excess of Other Assets – (0.01)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: ADR American Depositary Receipt A/S Aktieselskap is the Danish term for a stock company, which signifies that shareholders have limited liability. AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. KGaA Kommanditgesellschaft auf Aktien is a German term that refers to a Limited Partnership that has shares. Ltd Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. OYJ Julkinen osakeyhtiö is the Finnish term for publicly-traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SE Societas Europaea is a term for a European Public Limited Liability Company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 33 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Schedule of Investments May 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 22.66% Australia – 5.80% CFS Retail Property Trust Group $ Commonwealth Property Office Fund Goodman Group GPT Group Investa Office Fund Westfield Group Westfield Retail Trust Austria – 0.47% IMMOFINANZ AG (a) Bermuda – 0.27% Hongkong Land Holdings Ltd. Brazil – 0.77% BR Malls Participacoes SA (a) Canada – 3.86% Brookfield Asset Management, Inc. Calloway Real Estate Investment Trust Canadian Apartment Properties REIT Canadian Real Estate Investment Trust Hong Kong – 1.61% Hang Lung Properties Ltd. Hysan Development Co. Ltd. Wheelock & Co. Ltd. Japan – 5.22% Aeon Mall Co. Ltd. Daibiru Corp. Heiwa Real Estate Co. Ltd. Hulic Co. Ltd. Mitsui Fudosan Co. Ltd. NTT Urban Development Corp. 31 Tokyu Land Corp. Jersey – 0.40% Atrium European Real Estate Ltd. The accompanying notes are an integral part of these financial statements. 34 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Netherlands – 0.55% Corio NV $ HI Stock Index-Linked Derivatives Investment Trust 21 Singapore – 1.18% CapitaLand Ltd. Global Logistic Properties Ltd. United Industrial Corp. Ltd. Sweden – 0.32% Fabege AB Switzerland – 0.35% PSP Swiss Property AG United Kingdom – 1.86% Capital & Counties Properties PLC Total Common Stocks (Cost $5,049,711) REAL ESTATE INVESTMENT TRUSTS – 72.30% Australia – 1.72% BWP Trust Charter Hall Retail REIT Dexus Property Group Belgium – 0.24% Befimmo Canada – 0.32% RioCan Real Estate Investment Trust France – 3.39% Gecina SA Klepierre Unibail-Rodamco SE Hong Kong – 2.30% Prosperity REIT The Link REIT Italy – 0.28% Beni Stabili SpA The accompanying notes are an integral part of these financial statements. 35 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value Japan – 4.41% Daiwa Office Investment Corp. 26 $ Frontier Real Estate Investment Corp. 7 Fukuoka REIT Corp. 6 Japan Real Estate Investment Corp. 10 Japan Retail Fund Investment Corp. 66 Kenedix Realty Investment Corp. 15 Mori Hills REIT Investment Corp. 17 Nippon Building Fund, Inc. 14 Orix JREIT, Inc. 43 Premier Investment Corp. 10 United Urban Investment Corp. 77 Netherlands – 0.32% Wereldhave NV New Zealand – 0.30% Argosy Property Ltd. Singapore – 2.86% Cambridge Industrial Trust Frasers Commercial Trust Starhill Global REIT Suntec Real Estate Investment Trust South Africa – 0.42% SA Corporate Real Estate Fund Nominees Property Ltd. United Kingdom – 4.30% Big Yellow Group PLC Great Portland Estates PLC Hammerson PLC Land Securities Group PLC Schoellerbank Shaftesbury PLC Taiheiyo Cement Corp. Workspace Group PLC United States – 51.44% American Campus Communities, Inc. Apartment Investment & Management Co. Ashford Hospitality Trust, Inc. BioMed Realty Trust, Inc. The accompanying notes are an integral part of these financial statements. 36 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value United States – 51.44% (Continued) Brandywine Realty Trust $ BRE Properties, Inc. Camden Property Trust CBL & Associates Properties, Inc. Colonial Properties Trust CommonWealth REIT Cousins Properties, Inc. CubeSmart DCT Industrial Trust, Inc. Duke Realty Corp. DuPont Fabros Technology, Inc. EastGroup Properties, Inc. Equity Lifestyle Properties, Inc. Extra Space Storage, Inc. First Industrial Realty Trust, Inc. First Potomac Realty Trust Franklin Street Properties Corp. General Growth Properties, Inc. Glimcher Realty Trust HCP, Inc. Healthcare Realty Trust, Inc. Highwoods Properties, Inc. Home Properties, Inc. Hospitality Properties Trust Host Hotels & Resorts, Inc. LTC Properties, Inc. Macerich Co. Mack-Cali Realty Corp. Mid-America Apartment Communities, Inc. Parkway Properties, Inc. Pennsylvania Real Estate Investment Trust Piedmont Office Realty Trust, Inc. Post Properties, Inc. Prologis, Inc. PS Business Parks, Inc. Public Storage Ramco-Gershenson Properties Trust Senior Housing Properties Trust Simon Property Group, Inc. Sovran Self Storage, Inc. Sunstone Hotel Investors, Inc. (a) Tanger Factory Outlet Centers Taubman Centers, Inc. Universal Health Realty Income Trust The accompanying notes are an integral part of these financial statements. 37 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Schedule of Investments (Continued) May 31, 2013 (Unaudited) Shares Value United States – 51.44% (Continued) Ventas, Inc. $ Vornado Realty Trust Total Real Estate Investment Trusts (Cost $15,960,364) EXCHANGE TRADED FUNDS – 5.12% SPDR Dow Jones Global Real Estate ETF SPDR Dow Jones International Real Estate ETF Vanguard REIT ETF Total Exchange Traded Funds (Cost $1,132,091) Principal Amount SHORT-TERM INVESTMENTS – 0.12% Money Market Fund – 0.12% Wells Fargo Advantage Government Money Market Fund Total Short-Term Investments (Cost $24,279) Total Investments (Cost $22,166,445) – 100.20% Liabilities in Excess of Other Assets – (0.20)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. Abbreviations: AB Aktiebolag is the Swedish term for stock company. AG Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e. owned by shareholders. Ltd. Limited is a term indicating a company is incorporated and shareholders have limited liability. NV Naamloze Vennootschap is a Dutch term for publicly traded companies. PLC Public Limited Company is a publicly traded company which signifies that shareholders have limited liability. SA Société Anonyme is a French term for a publicly traded company. SE Societas Europaea is a term for a European Public Limited Liability Company. SpA Società per Azioni is the Italian term for a limited share company. The accompanying notes are an integral part of these financial statements. 38 (This Page Intentionally Left Blank.) 39 Gerstein Fisher Funds Statement of Assets and Liabilities Assets Investments, at value (cost $115,771,802, $70,032,534, and $22,166,445, respectively) Cash Foreign currencies (cost $0, $56,416, and $355, respectively) Dividends and interest receivable Receivable from investments sold Receivable from Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable to the Adviser Payable to affiliates Payable for Fund shares redeemed Accrued expenses and other liabilities Total Liabilities Net Assets Net Assets Consist Of: Paid-in capital Accumulated net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) If applicable, redemption price per share may be reduced by a 1.00% redemption fee of the net amount of the redemption on shares redeemed within 60 days of purchase. The accompanying notes are an integral part of these financial statements. 40 May 31, 2013 (Unaudited) Gerstein Fisher Gerstein Fisher Gerstein Fisher Multi-Factor Multi-Factor Multi-Factor International Global Real Estate Growth Equity Fund Growth Equity Fund Securities Fund $ $ $ — $ ) ) ) — ) 74 $ The accompanying notes are an integral part of these financial statements. 41 Gerstein Fisher Funds Statement of Operations Investment Income Dividend income(1) Interest income Total Investment Income Expenses Advisory fees Administration and accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Custody fees Legal fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses Total expense before recoupment or waivers Less (waivers) and recoupment by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) on: Investments Foreign currency translation Net Realized and Unrealized Gain (Loss) on Investments Net Increase (Decrease) in Net Assets from Operations Net of foreign taxes withheld of $10,607, 162,187, and 614, respectively. The Gerstein Fisher Multi-Factor Global Real Estate Securities Fund commenced operations on April 30, 2013. The accompanying notes are an integral part of these financial statements. 42 For the Six Months Ended May 31, 2013 (Unaudited) Gerstein Fisher Gerstein Fisher Gerstein Fisher Multi-Factor Multi-Factor Multi-Factor International Global Real Estate Growth Equity Fund Growth Equity Fund Securities Fund(2) $ $ $ 25 25 — ) ) ) — ) 74 ) $ $ $ ) The accompanying notes are an integral part of these financial statements. 43 Gerstein Fisher Multi-Factor Growth Equity Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, 2013 November 30, (Unaudited) From Operations Net investment income $ $ Net realized gain from investments Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) ) Net realized gain on investments ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated Net Investment Income $ $ *Net of redemption fees of $ $ 4 The accompanying notes are an integral part of these financial statements. 44 Gerstein Fisher Multi-Factor International Growth Equity Fund Statement of Changes in Net Assets Six Months Ended Period Ended May 31, 2013 November 30, (Unaudited) From Operations Net investment income $ $ Net realized gain (loss) from investments ) Net change in unrealized appreciation on investments Net increase in net assets from operations From Distributions Net investment income ) — Net decrease in net assets resulting from distributions paid ) — From Capital Share Transactions Proceeds from shares sold Net asset value of shares issued to distributions declared — Costs for shares redeemed* ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ $ Accumulated Net Investment Income $ $ *Net of redemption fees of $ $ The Fund commenced operations on January 27, 2012. The accompanying notes are an integral part of these financial statements. 45 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Statement of Changes in Net Assets Period Ended May 31, 2013(1) (Unaudited) From Operations Net investment income $ Net realized gain (loss) from investments ) Net change in unrealized depreciation on investments ) Net decrease in net assets from operations ) From Capital Share Transactions Proceeds from shares sold Costs for shares redeemed* ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Accumulated Net Investment Income $ *Net of redemption fees of $ The Fund commenced operations on April 30, 2013. The accompanying notes are an integral part of these financial statements. 46 (This Page Intentionally Left Blank.) 47 Gerstein Fisher Multi-Factor Growth Equity Fund Financial Highlights Net Asset Value, Beginning of Period Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income From net realized gain on investments Total distributions paid Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period Total Return(4) Supplemental Data and Ratios: Net assets at end of period (000’s) Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) After waiver, expense reimbursement, and recoupments(5) Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) After waiver, expense reimbursement, and recoupments(5) Portfolio turnover rate(4) The Fund commenced operations on December 31, 2009. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized for periods less than one year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 48 Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Year Ended Year Ended Period Ended May 31, 2013 November 30, November 30, November 30, (Unaudited) $ ) ) ) — ) ) — — ) ) ) — — $ % $ % The accompanying notes are an integral part of these financial statements. 49 Gerstein Fisher Multi-Factor International Growth Equity Fund Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended Period Ended May 31, 2013 November 30, (Unaudited) Net Asset Value, Beginning of Period $ $ Income from investment operations: Net investment income(2) Net realized and unrealized loss on investments Total from investment operations Less distributions paid: From net investment income ) — Total distributions paid ) — Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ $ Total Return(4) % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ Ratio of expenses to average net assets: Before waiver, expense reimbursement and recoupments(5) % % After waiver, expense reimbursement, and recoupments(5) % % Ratio of net investment income to average net assets: Before waiver, expense reimbursement and recoupments(5) % % After waiver, expense reimbursement, and recoupments(5) % % Portfolio turnover rate(4) % % The Fund commenced operations on January 27, 2012. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 50 Gerstein Fisher Multi-Factor Global Real Estate Securities Fund Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended May 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2) Net realized and unrealized loss on investments ) Total from investment operations ) Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ Total Return(4) %) Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(5) % After waiver and expense reimbursement(5) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(5) %) After waiver and expense reimbursement(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 30, 2013. Per share net investment income has been calculated using the daily average share method. Rounds to less than 0.5 cent per share. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 51 Gerstein Fisher Funds Notes to Financial Statements May 31, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Gerstein Fisher Funds (the “Funds”) are comprised of the Gerstein Fisher Multi-Factor Growth Equity Fund, the Gerstein Fisher Multi-Factor International Growth Equity Fund and the Gerstein Fisher Multi-Factor Global Real Estate Securities Fund, and each represent a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of the Gerstein Fisher Multi-Factor Growth Equity Fund and the Gerstein Fisher Multi-Factor International Growth Equity Fund is long-term capital appreciation. The investment objective of the Gerstein Fisher Multi-Factor Global Real Estate Securities Fund is total return (a combination of long-term capital appreciation and current income). The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value.The Gerstein Fisher Multi-Factor Growth Equity Fund commenced operations on December 31, 2009. The Gerstein Fisher Multi-Factor International Growth Equity Fund commenced operations January 27, 2012. The Gerstein Fisher Multi-Factor Global Real Estate Securities Fund commenced operations on April 30, 2013. Costs incurred by the Funds in connection with the organization, registration and initial public offering of shares were paid by Gerstein, Fisher & Associates, Inc. (the “Adviser”), the Funds’ investment adviser. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a)Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing 52 Gerstein Fisher Funds Notes to Financial Statements (Continued) May 31, 2013 (Unaudited) models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. For the Gerstein Fisher Multi-Factor International Growth Equity Fund and the Gerstein Fisher Multi-Factor Global Real Estate Securities Fund, in the case of foreign securities, the occurrence of certain events after the close of foreign markets, but prior to the time the Funds’ net asset values (“NAV”) are calculated (such as a significant surge or decline in the U.S. or other markets) often will result in an adjustment to the trading prices of foreign securities when foreign markets open on the following business day. If such events occur, the Funds will value foreign securities at fair value, taking into account such events in calculating the NAV. In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating the Funds’ NAV in advance of the time the NAV is calculated. These securities would generally be categorized as Level 2 in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 820 hierarchy. The Adviser anticipates that the Funds’ portfolio holdings will be fair valued only if market quotations for those holdings are considered unreliable. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees.These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value.The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. The Funds have adopted Statement of Financial Accounting Standards, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”).Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types.Fair Value Measurements requires the Funds to classify their securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments). 53 Gerstein Fisher Funds Notes to Financial Statements (Continued) May 31, 2013 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of May 31, 2013: Gerstein Fisher Multi-Factor Growth Equity Fund Level 1 Level 2 Level 3 Total Assets: Equity Common Stocks $ $
